DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/03/2020 has been entered.

Initial Note
	The Examiner advises the Applicant to canceled claims 30-32.  Currently, the status of claims 30-32 are “not entered”, however, claims 30-32 should be canceled.

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recitation “...in space over time wherein the patient specific instrument...” in lines 6-7 should be amended to read –in space over time, and wherein the patient specific instrument--.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  the abbreviated term “LED” should be defined in its first occurrence in claim 4.   Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  the abbreviated terms “LED”, “5D”, and “6D” should be defined in its first occurrence in claim 5.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  the claim limitation “the shadow mage” should be amended to read –a shadow image”  .  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  the abbreviated term “LED” should be defined in its first occurrence in claim 6.  .  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  the abbreviated term “LED” should be defined in its first occurrence in claim 7.  .  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  the claim limitation “the relative position” in line 3 should be amended to read –  .  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 35 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 35, the claim limitation “wherein a shadow-generating device is arranged between the patient specific instrument and the imaging device” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification discloses that the shadow-generating device is arranged between a light source and an imaging device (par. [0061] of the PG Pub. version of the specification states “Between the light source and the imaging device, a shadow-generating device is arranged. Such a shadow-generating device can be a grid, a grating or an array, in particular a microlens array. The shadow-generating device casts a shadow on the imaging device if light from the light source is projected onto the shadow-generating device. The imaging device can record the image of the shadow. Due to the fact, that the position of the shadow-generating device with respect to the imaging device is known, the shadow creates a shadow on the imaging device from which the position of the light source can be determined”).   Therefore, the claim limitation “wherein a shadow-generating device is arranged between the patient specific instrument and the imaging device” is new matter. The Examiner advises the Applicant to amend claim 35 to limit that the shadow-generating device is arranged between the light source and imaging device.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 35, claim 35 is indefinite because it is unclear what claim it depends from.  Currently, claim 35 depends from claim 31, however, there is no claim 31 currently pending.  Status of claim 31 is current “not entered”.  Therefore, claim 35 is indefinite because it is unclear what claims it depends from.  For examining purpose, it is assumed that claim 35 depends from claim 34 in view of claims set that was filed on 08/12/20.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 12-17, 20-24, 28, 29 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Schoenefeld (US2008/0319491), in view of Marti et al. (US 2018/0049809; hereinafter Marti).
Regarding claim 1, Schoenefeld discloses a patient matched surgical component and method of use.  Schoenefeld shows a surgical instrument system (see 20 in fig. 1) for treatment of an anatomical structure (par. [0025] states “FIG. 1 shows a perspective view of an operating room with surgical navigation system 20. Surgeon 21 is aided by surgical navigation system 20 in performing knee arthroplasty, also known as knee replacement surgery, on patient 22 shown lying on operating table 24”) comprising a patient specific instrument for performing the treatment on the anatomical structure (fig. 2 shows surgical component 320 which is interpreted as the patient specific instrument; par. [0038] states “positioning surgical component 320 relative to bone 404 during a surgical procedure. As the interior surface of the surgical component is shaped to substantially match the general topographic landscape and contour of bone 404, the surgeon is able to align the component with the bone in such a manner that the component mates with the bone in a position predefined by the software”), wherein the patient specific instrument comprises an measurement system (reference array 35 attached to the patient specific instrument 34 in fig. 1, reference array 604 which is attached to the patient specific instrument 320 in fig. 5, also see 23 in fig. 1; the Examiner notes the both arrays are similar) for tracking the patient specific instrument relative to the anatomical structure (par. [0025] states “The tracking system also detects the location of reference array 36, which is attached to patient matched surgical component 34. The relative location of patient matched surgical component 34 with respect to the patient's anatomy can then be shown on computer display image 38 of computer monitor 42”; par. [0044] states “the patient matched component is fixably secured to the patient's anatomy throughout the surgical procedure, reference array 604 is able to function as a rigid reference bone marker to track bone 404 during the surgical procedure”); wherein the measurement system comprising a tracking system (fig. 1 shows optical locator 23 and array 36, fig. 6 shows optical locator 704 and reference array 604, the examiner notes both locators are similar) to track a change of position of the patient specific instrument in space over time (par. [0025] states “To accomplish this, the surgical navigation system includes optical locator 23, which has two CCD (charge couple device) cameras 25 that detect the positions of the arrays in space by using triangulation methods. The relative location of the tracked arrays, including the patient's anatomy, can then be shown on a computer display (such as computer display 27 for instance) to assist the surgeon during the surgical procedure...The tracking system also detects the location of reference array 36, which is attached to patient matched surgical component 34. The relative location of patient matched surgical component 34 with respect to the patient's anatomy can then be shown on computer display image 38 of computer monitor 42”; par. [0043] states “To detect the position of the markers in space, known triangulation methods are used. These triangulation methods allow the navigation system to determine the relative location of the reference array and its markers with respect to the patient's anatomy, and then display the same on a surgical plan image. As reference array 604 is trackable in real-time, the position of bone 404 can also be tracked in real-time”), and wherein the patient specific instrument is configured as a patient matched deice to directed register a patient’s anatomy (par. [0007] states “The present teachings provide a patient matched surgical component that is custom manufactured to fit a patient's anatomy in a precise manner”; par. [0007] states “Furthermore, since the patient matched component is fixable to the patient's anatomy with pins, the reference array can act as an automatically registered rigid bone reference marker that can be used throughout the surgical navigation procedure”; par. [0031] states “Furthermore, since the patient matched component can be secured to the patient's anatomy, the reference array can also function as an automatically registered and trackable bone reference array during the surgical procedure”).
But, Schoenefeld fails to explicitly state that the measurement system is an integrated measurement system, and the tracking system comprises a shadow imaging tracking system.
Marti is in the same field of endeavor and discloses redundant reciprocal tracking system.  Marti teaches measurement system is an integrated measurement system (see trackers 10 in fig. 1, the trackers 10 are integrated with a sensor sub assembly 20; par. [0066] states “A typical optical tracker would have an electronic circuitry comprising at least the sensor(s), a CPU, persistent memory, a communication link (e. g. wired cable, Bluetooth, WiFi, LiFi, or other equivalent communication technology etc.) and a power source (e. g. battery or an accumulator, rechargeable battery)”; the examiner notes that the tracker 10 are integrated with sensor 20 and the electronic circuit comprising the sensors, CPU, memory, etc).  Furthermore, Marti teaches that the tracking system is a shadow imaging tracking system (par. [0007] states “The emitted light projects the shadow of the pattern onto the sensor. The high-resolution absolute position of the scale regarding the sensor is obtained combining the coarse absolute position (absolute code) with its fine relative position (regular pattern phase”; par. [0091] states “the Sensor(s) 20 of a Tracker 10 comprise at least two 2 DoF spaceCoders as described herein. A 2 DoF spaceCoders is an Optical Sensor Module comprising a camera sensor and a reticule in front of it. The reticule is designed such that when a light source is in front of the sensor, it casts a shadow on the camera sensor through the reticule so that horizontal and vertical angular position of the light source can be retrieved. The SpaceCoders (as described above) are both placed at a known position and orientation on the reference frame of the Tracker 10”; par. [0092] states “A 3 DoF spaceCoder is an Optical Sensor Modules composed of a camera sensor and a reticule in front of it (see the above reference to the prior art publication to Grenet & al of CSEM). The reticule is designed such that when a light source is in front of the sensor, it casts two distinct shadows on the camera sensor. Instead of doing triangulation on two 2 DoF spaceCoders, triangulation is done on two distinct areas of the camera sensor where the shadow is cast”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modify the invention of Schoenefeld to use an integrated measurement system, and the tracking system comprises a shadow imaging tracking system, as taught by Marti, to provide a redundant reciprocal tracking system, provide less occlusion problems, improved ergonomics as well as better over accuracy (par. [0093] states “Compared to existing surgical systems, this system offers a redundancy of the measure, less occlusion problems, improved ergonomics as well as a better overall accuracy”). 
Regarding claim 3, Schoenefeld and Marti disclose the invention substantially as described in the 103 rejection above; furthermore Marti teaches that the tracking system includes a tracker element for allowing redundant measurements (par. [0056] states “FIG. 1 presents as an embodiment of the invention an optical variation of a Redundant Reciprocal Tracking System, which is comprises two Trackers 10”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized that the tracking system includes a tracker element for allowing redundant measurements in the invention of Schoenefeld, as taught by Marti, to compute a rigid transformation based on the overdetermined system (par. [0002] of Marti states “The present invention relates generally to redundant reciprocal tracking systems and more specifically it relates to an optical tracking system where at least two trackers are sensing each other in order to compute a rigid transformation based on an over-determined system”).
Regarding claim 4, Schoenefeld and Marti disclose the invention substantially as described in the 103 rejection above; furthermore Marti teaches wherein the shadow imaging tracking system comprises at least a shadow imaging sensor (par. [0091] states “The reticule is designed such that when a light source is in front of the sensor, it casts a shadow on the camera sensor through the reticule so that horizontal and vertical angular position of the light source can be retrieved”) whereby a position of an LED is measurable by the shadow-image sensor (par. [0091] states “The reticule is designed such that when a light source is in front of the sensor, it casts a shadow on the camera sensor through the reticule so that horizontal and vertical angular position of the light source can be retrieved”; par. [0091] states “Angular position and/or 3D positions of the LEDs (light sources 11) are further transmitted to the Central Processor 30 via a wireless Link”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized wherein the shadow imaging tracking system comprises at least a shadow imaging sensor, and whereby a position of an LED is measurable by the shadow-image sensor in the invention of Schoenefeld, as taught by Marti, to be able to determine the reticule so that horizontal and vertical angular position of the light source can be retrieved (par. [0091] of Marti states “the reticule so that horizontal and vertical angular position of the light source can be retrieved”).  
Regarding claims 12 and 29, Schoenefeld and Marti disclose the invention substantially as described in the 103 rejection above; furthermore Marti teaches wherein the patient instrument and the integrated measurement system is driven by an autonomous energy source such as battery (par. [0066] states “A typical optical tracker would have an electronic circuitry comprising at least the sensor(s), a CPU, persistent memory, a communication link (e. g. wired cable, Bluetooth, WiFi, LiFi, or other equivalent communication technology etc.) and a power source (e. g. battery or an accumulator, rechargeable battery)”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized having the patient instrument and the integrated measurement system is driven by an autonomous energy source such as battery in the invention of Schoenefeld, as taught by Marti, to have a dedicated power source which can be pre-installed during the manufacturing state and avoid using extra power switch to turn on the electronics (par. [0100] of Marti states “The battery can be pre-installed during the manufacturing stage and electronics is operating in a deep sleep mode. Once the sterile recipient is opened--during the intervention,--a sensor (e.g. a photo-receptor) detects a change in the environment and wake-up the electronics. It allows the system to conditioned the battery inside the Tracker and avoid using an extra power switch”).
Regarding claim 13, Schoenefeld and Marti disclose the invention substantially as described in the 103 rejection above; furthermore Marti teaches patient instrument (fig. 2 shows patient instrument which is attached to object 70 with the integrated measurement system 10) communicates its track data to a host device by a data collected element (Par. [0056] states “The other Tracker can symmetrically or reciprocally perform the same type of measurement by mean of its own Sensor sub-assembly. Data of one and/or two Trackers are further transferred to the Central Processor 30 via a wired or wireless Link 40”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized patient instrument communicates its track data to a host device by a data collected element in the invention of Schoenefeld, as taught by Marti, to be able to continuously send the tracking data to the tablet 30 to help the physician to guide the instrument (par. [0061] of Marti states “Both Trackers 10 are continuously sending their respective pose via a wireless Link 40”). 
Regarding claim 14, Schoenefeld and Marti disclose the invention substantially as described in the 103 rejection above; furthermore Schoenefeld shows wherein the patient specific instrument comprises an instrument storage application software on a host computer (the computer in fig. 1 would comprises a patient specific instrument storage application software; par. [0036] states “After the surgical protocol has been planned and is approved, the software then creates a virtual surgical component that is custom-shaped to effect implementation of the surgical specifications (e.g., bone cuts, resection planes, drill holes, etc.) that were determined by the planning software”; par. [0038] states “As the interior surface of the surgical component is shaped to substantially match the general topographic landscape and contour of bone 404, the surgeon is able to align the component with the bone in such a manner that the component mates with the bone in a position predefined by the software”). 
Regarding claim 15, Schoenefeld and Marti disclose the invention substantially as described in the 103 rejection above; furthermore Schoenefeld shows wherein the patient specific instrument has a mating surface area (par. [0038] states “surgical component 320 relative to bone 404 during a surgical procedure. As the interior surface of the surgical component is shaped to substantially match the general topographic landscape and contour of bone 404, the surgeon is able to align the component with the bone in such a manner that the component mates with the bone”) wherein a portion of the mating surface area is detachable from the patient specific instrument (par. [0047] states “a portion of bone 404 removed after surgeon 716 has inserted saw blade 712 into cut slot 324 of surgical component 320. A portion of the surgical component 321 remains affixed to the removed bone by attachment pin 329”; fig. 7 shows a portion of the surgical component/instrument 320 detached from the surgical component 320 which is still attached to the bone 404).).
Regarding claim 16, Schoenefeld and Marti disclose the invention substantially as described in the 103 rejection above; furthermore Schoenefeld shows wherein the tracking system is used for tracking at least one of the patient specific instrument relative to the anatomical structure (see par. [0025] states “To accomplish this, the surgical navigation system includes optical locator 23, which has two CCD (charge couple device) cameras 25 that detect the positions of the arrays in space by using triangulation methods. The relative location of the tracked arrays, including the patient's anatomy, can then be shown on a computer display (such as computer display 27 for instance) to assist the surgeon during the surgical procedure”; par. [0043] states “To detect the position of the markers in space, known triangulation methods are used. These triangulation methods allow the navigation system to determine the relative location of the reference array and its markers with respect to the patient's anatomy”)

Regarding claim 17, Schoenefeld and Marti disclose the invention substantially as described in the 103 rejection above; furthermore Schoenefeld shows wherein the tracking system allows a combination of relative measurements between the patient specific instrument (see par. [0043] states “To detect the position of the markers in space, known triangulation methods are used. These triangulation methods allow the navigation system to determine the relative location of the reference array and its markers with respect to the patient's anatomy, and then display the same on a surgical plan image. As reference array 604 is trackable in real-time, the position of bone 404 can also be tracked in real-time, particularly since reference array 604 is fixably attached to its surface by way of surgical component 320”; the Examiner notes that surgical component/instrument 302 is tracked using array 604 in real-time locations during the surgical procedure).
Regarding claim 20, Schoenefeld in view of Marti disclose the invention substantially as described in the 103 rejection above; furthermore Schoenefeld shows wherein the tracking system is attachable by a mechanical coupling with a predetermined spatial relationship to the tracking system such that relative position of the tracking system with respect to the patient specific instrument and thereby with the anatomy is determined (par. [0007] states “The present teachings provide a patient matched surgical component that is custom manufactured to fit a patient's anatomy in a precise manner”; par. [0007] states “Furthermore, since the patient matched component is fixable to the patient's anatomy with pins, the reference array can act as an automatically registered rigid bone reference marker that can be used throughout the surgical navigation procedure”; par. [0031] states “Furthermore, since the patient matched component can be secured to the patient's anatomy, the reference array can also function as an automatically registered and trackable bone reference array during the surgical procedure”; par. [0041] states “Surgical component 320 also includes a quick connect receptacle 602, which is configured to connect to a tracking device, such as a reference array. According to this embodiment, tracking or reference array 604 is provided with a quick connect base 606 that dimensionally corresponds with receptacle 602 such that a removable snap-fit connection can be achieved between the two components [...] It should also be understood and appreciated that any attachment means known within the art may be used to secure reference array 604 to surgical component 320. Such attachment means include, but are not limited to, welding, fusing, molding, gluing, threading, snap-connections, quick disconnect connections and the like”).

Regarding claim 21, Schoenefeld and Marti disclose the invention substantially as described in the 103 rejection above; furthermore Schoenefeld shows a host computer (fig. 1 shows a computer with a display), and Marti teaches wherein the patient instrument and the integrated measurement system is connectable to a host computer   (Par. [0056] states “The other Tracker can symmetrically or reciprocally perform the same type of measurement by mean of its own Sensor sub-assembly. Data of one and/or two Trackers are further transferred to the Central Processor 30 via a wired or wireless Link 40”; the examiner notes in fig. 2 of Marti show that the integrated measurement system 10 is attached the patient specific instrument which is fixed on a subject 70).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized wherein the patient instrument and the integrated measurement system is connectable to a host computer in the invention of Schoenefeld, as taught by Marti, to be able to continuously send the tracking data to the tablet 30 to help the physician to guide the instrument (par. [0061] of Marti states “Both Trackers 10 are continuously sending their respective pose via a wireless Link 40”). 
Regarding claim 22, Schoenefeld and Marti disclose the invention substantially as described in the 103 rejection above; furthermore Schoenefeld shows the specific patient instrument including a display (see computer monitor 27 fig. 1; par. [0025] states “The relative location of the tracked arrays, including the patient's anatomy, can then be shown on a computer display (such as computer display 27 for instance) to assist the surgeon during the surgical procedure”).  
Regarding claim 23, Schoenefeld and Marti disclose the invention substantially as described in the 103 rejection above; furthermore, Marti shows wherein the patient instrument and the integrated measurement system can communicate with at least one other instrument of a different kind (par. [0056] states “FIG. 1 presents as an embodiment of the invention an optical variation of a Redundant Reciprocal Tracking System, which is comprises two Trackers 10. They are facing each other in the figure. Four Light Sources--or Sensed Elements 11--are rigidly fixed to each Trackers. Each Trackers comprises a sensor sub-assembly 20 fixed with respect to the Light Source(s). The Sensor sub-assembly comprises two 2D Optical Sensor Modules 21”; par. [0057] states “One Tracker 10 is rigidly fixed on the skull of the patient. The other is located on a Biopsy Needle 50 and operated by a Surgeon/Radiologist 60. The setup further comprises a Tablet 30 and a Touch Screen 31. Both Trackers are continuously sending their respective pose via a wireless Link 40. After a registration of the preoperative images (CT, MRI, etc) with respect to the patient and the calibration of the biopsy needle--the pose of the Tracker with respect to needle's tip and axis should be known”; the Examiner notes that a patient instrument can communicate with a surgery tool 60 in fig. 2 using two integrated measurement system 10).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized having the patient instrument and the integrated measurement system can communicate with at least one other instrument of a different kind in the invention of Schoenefeld, as taught by Marti, to be able to calculate the pose (position=orientation) of the other tracker of the surgery tool (par. [0056] states “it is also possible to calculate the pose (position+orientation) of the other Tracker”).
Regarding claim 24, Schoenefeld and Marti disclose the invention substantially as described in the 103 rejection above; furthermore, Marti shows wherein the patient instrument comprises a memory for storing data (par. [0066] states “A typical optical tracker would have an electronic circuitry comprising at least the sensor(s), a CPU, persistent memory, a communication link (e. g. wired cable, Bluetooth, WiFi, LiFi, or other equivalent communication technology etc.”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized having the patient instrument comprises a memory for storing data in the invention of Schoenefeld, as taught by Marti, to be able to store calibration as well as other information on the memory (par. [0066] states “Calibration as well as other information like the tool tip, the tool axis, etc. may be stored in a persistent memory”).
Regarding claim 28, Schoenefeld and Marti disclose the invention substantially as described in the 103 rejection above; furthermore, Marti teaches wherein the integrated measurement system comprises a patient instrument sensor (par. [0056] states “FIG. 1 presents as an embodiment of the invention an optical variation of a Redundant Reciprocal Tracking System, which is comprises two Trackers 10. They are facing each other in the figure. Four Light Sources--or Sensed Elements 11--are rigidly fixed to each Trackers. Each Trackers comprises a sensor sub-assembly 20 fixed with respect to the Light Source(s). The Sensor sub-assembly comprises two 2D Optical Sensor Modules 21. This Sensor sub-assembly is able to detect the 3D positions (with 4 DoF) of the distinct Light Sources located on the other Tracker via triangulation of the two Optical Sensors Modules”), wherein the shadow imaging tracking system includes a tracking elements comprising a signal emitter (par. [0057] states “One Tracker 10 is rigidly fixed on the skull of the patient. The other is located on a Biopsy Needle 50 and operated by a Surgeon/Radiologist 60. The setup further comprises a Tablet 30 and a Touch Screen 31. Both Trackers are continuously sending their respective pose via a wireless Link 40”; par. [0088] states “Sensed Elements 11 are emitting in a way they are not interfering each other or with the Sensors 20. The system is designed such as the Sensed Elements 11 can be uniquely identified”; par. [0088] states “Identification of the Sensed Elements 11 is either implicit or explicit. In an explicit mode, the Sensor Element 20--, or an alternate communication means,--could generate an extra signal to identify itself. In case of Optical Sensor Modules 21, the identification of the emitting LEDs may be done by superposing a hi-frequency signal encoding its id between the acquisition phases of the Sensors 20”), which is configured to send a signal to the patient instrument sensor (par. [0056] states “The over-determination of the 3D measure enabling to get information either on Tracker decalibration or measurement problem. If three or more Light Sources present on the other Tracker are detected, it is also possible to calculate the pose (position+orientation) of the other Tracker. The other Tracker can symmetrically or reciprocally perform the same type of measurement by mean of its own Sensor sub-assembly. Data of one and/or two Trackers are further transferred to the Central Processor 30 via a wired or wireless Link 40. Note that this Central Processor could alternatively be part of a Tracker. The reciprocal pose measure can be used”), wherein the integrated measurement system is configured to transform the signal from the signal emitter into a relative patient instrument position information (par. [0056] states “If three or more Light Sources present on the other Tracker are detected, it is also possible to calculate the pose (position+orientation) of the other Tracker. The other Tracker can symmetrically or reciprocally perform the same type of measurement by mean of its own Sensor sub-assembly. Data of one and/or two Trackers are further transferred to the Central Processor 30 via a wired or wireless Link 40. Note that this Central Processor could alternatively be part of a Tracker. The reciprocal pose measure can be used”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the integrated measurement system comprises a patient instrument sensor, wherein the shadow imaging tracking system includes a tracker element comprising a signal emitter, which is configured to send a signal to the patient instrument sensor, wherein the integrated measurement system is configured to transform the signal from the signal emitter into a relative patient instrument position information in the invention of Schoenefeld, as taught by Marti, to provide redundant reciprocal tracking system during a surgery (see abstract of Marti) and be able to track a surgery tool during surgery.
Regarding claim 33, Schoenefeld and Marti disclose the invention substantially as described in the 103 rejection above; furthermore, Schoenefeld shows wherein the patient specific instrument is configured to be attached to the anatomical structure (par. [0039] states “According to one exemplary embodiment, holes 328 are configured to function as anchoring holes, which can be used for inserting temporary pins or screws into the bone to hold the surgical component into place during a surgical procedure”). 

Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over Schoenefeld (US2008/0319491), in view of Marti et al. (US 2018/0049809; hereinafter Marti) as applied to claim 1 above, and further in view of Hasler (US 2016/0209248).
Regarding claim 5, Schoenefeld and Marti disclose the invention substantially as described in the 103 rejection above, furthermore, Marti teaches that the shadow imaging tracking system comprises a tracker with three or more LEDs (par. [0056] states “Four Light Sources--or Sensed Elements 11--are rigidly fixed to each Trackers”; par. [0091] states “Angular position and/or 3D positions of the LEDs (light sources 11) are further transmitted to the Central Processor 30”), and determine a 3D position of the tracker by measuring the shadow image on an optical sensor (par. [0056] states “This Sensor sub-assembly is able to detect the 3D positions...Light Sources located on the other Tracker via triangulation of the two Optical Sensors Modules. The over-determination of the 3D measure enabling to get information either on Tracker decalibration or measurement problem. If three or more Light Sources present on the other Tracker are detected, it is also possible to calculate the pose (position+orientation) of the other Tracker. The other Tracker can symmetrically or reciprocally perform the same type of measurement by mean of its own Sensor sub-assembly”; par. [0091] states “The reticule is designed such that when a light source is in front of the sensor, it casts a shadow on the camera sensor through the reticule so that horizontal and vertical angular position of the light source can be retrieved”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the shadow imaging tracking system comprises a tracker with 3 or more LEDS, and measuring 3D position of the tracker is tracked by the shadow image on an optical sensor in the invention of Schoenefeld, as taught by Marti, to provide a shadow tracking system which compared to existing surgical system, offers a redundancy of the measure, less occlusion problems, improved ergonomics as well as a better overall accuracy (par. [0093] of Marti states “Compared to existing surgical systems, this system offers a redundancy of the measure, less occlusion problems, improved ergonomics as well as a better overall accuracy”).
But, Schoenefeld in view of Marti fail to explicitly state measuring 5D or 6D position.
Hasler is in the same field of endeavor and discloses 6D positioning system using shadow sensor.  Hasler teaches using shadow tracking system to measure 6D position of a target (abstract states “the system can compute the 6D position of the LED assembly with respect to the shadow sensor”; (par. [0026] states “The present disclosure relates to a compact 6D positioning system 1000”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of measuring 6D position using shadow tracking system in the invention of Schoenefeld and Marti, as taught by Hasler, to provide a more accurate tracking system by measuring additional dimensional measurements and additional degree of freedom. 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Schoenefeld (US2008/0319491), in view of Marti et al. (US 2018/0049809; hereinafter Marti) as applied to claim 1 above, and further in view of Grenet et al. (US 2013/0120763; hereinafter Grenet).

Regarding claim 6, Schoenefeld in view of Marti disclose the invention substantially as described in the 103 rejection above, furthermore Marti teaches wherein the shadow imaging tracking system comprises a plurality of trackers (par. [0072] states “An optical sensor could comprise one or more 1D optical sensor modules 21”) for the reception of a plurality of LED signals (par. [0072] states “A Sensor 20 comprising three 1D optical sensor modules 21 oriented in at least two different directions provides the 3D position of a light source by mean of triangulation”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized wherein the shadow imaging tracking system comprises a plurality of trackers for the reception of a plurality of LED signals in the invention of Schoenefeld, as taught by Marti, to provide 3D position of the light source by mean of triangulation (par. [0072] states “A Sensor 20 comprising three 1D optical sensor modules 21 oriented in at least two different directions provides the 3D position of a light source by mean of triangulation”).
But, Schoenefeld in view of Marti fail to explicitly state that the reception of the plurality of LED signals comprising a synchronization of each of the LED signals. 
Grenet is in the same filed of endeavor and discloses measurement system of a light source in space using shadow tracking (par. [0006] states “at least one punctual light source; and at least one component--a grating or a microlens array--arranged to cast a shadow on the imaging device; the position of the component being fixed with respect to the imaging device”).  Grenet teaches that the reception of the plurality of LED signals comprising a synchronization of each of the LED signals (par. [0050] states “At the sensor side, the computation means can detect when all the lights are switched off, and thus synchronize itself with the light sources”; par. [0054] state “For example, the light source can be placed next to the imaging device on the same circuit, or even in the middle of the imaging device. This configuration requires only one power supply, and allows for a very convenient synchronisation between the image capture and the light emission”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of the reception of the plurality of LED signals comprising a synchronization of each of the LED signals in the invention of Schoenefeld in view of Marti, as taught by Grenet, to mitigate the influence of spurious light sources in the scene on the estimation of the position of the light source of interest ( par. [0050] of Grenet states “mitigate the influence of spurious light sources in the scene on the estimation of the position of the light source of interest”).
Regarding claim 7, Schoenefeld in view of Marti disclose the invention substantially as described in the 103 rejection above, furthermore Marti teaches the shadow imaging tracking system comprises a shadow imaging sensor for reception of at least two LEDs (par. [0091] states The reticule is designed such that when a light source is in front of the sensor, it casts a shadow on the camera sensor through the reticule so that horizontal and vertical angular position of the light source can be retrieved)”; par. [0091] states “Angular position and/or 3D positions of the LEDs”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the shadow imaging tracking system comprises a shadow imaging sensor for reception of at least two LEDs in the invention of Schoenefeld, as taught by Marti, to be able to track the horizontal and vertical angular position of the light source and provide Angular position and/or 3D positions of the LEDs (par. [0091] of Marti states “...horizontal and vertical angular position of the light source can be retrieved... Angular position and/or 3D positions of the LEDs”).
But, Schoenefeld in view of Marti fail to explicitly state that the two LEDs operating at a different wavelengths, wherein the different wavelengths can be distinguishable by a filter or a by different ranges of differing sensitivity. 
Grenet is in the same filed of endeavor and discloses measurement system of a light source in space using shadow tracking (par. [0006] states “at least one punctual light source; and at least one component--a grating or a microlens array--arranged to cast a shadow on the imaging device; the position of the component being fixed with respect to the imaging device”).  Grenet teaches two LEDs operating at a different wavelengths, wherein the different wavelengths can be distinguishable by a filter or a by different ranges of differing sensitivity (par. [0047] states “In another embodiment of the invention, the system measures the three dimensional position of two punctual light sources emitting light at distinct wavelengths, by using two filters. One of said filters is opaque at the wavelengths of one light source, and transparent at the wavelength of the other light source, and vice versa for the other of said filters”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of two LEDs operating at a different wavelengths, wherein the different wavelengths can be distinguishable by a filter or a by different ranges of differing sensitivity in the invention of Schoenefeld in view of Marti, as taught by Grenet, to cover distinct locations of the component, and in that each filter covers a surface (par. [0047] of Grenet states “to cover distinct locations of the component, and in that each filter covers a surface”).
 
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schoenefeld (US2008/0319491), in view of Marti et al. (US 2018/0049809; hereinafter Marti) as applied to claim 1 above, and further in view of Fanson et al. (US 2012/0157887; hereinafter Fanson).
Regarding claim 9, Schoenefeld in view of Marti disclose the invention substantially as described in the 103 rejection above, furthermore, Marti teaches a signal emitter is configured to provide for a position measurement of a first anatomical structure first anatomical structure is disposed with a first specific instrument (par. [0057] states “One Tracker 10 is rigidly fixed on the skull of the patient. The other is located on a Biopsy Needle 50 and operated by a Surgeon/Radiologist 60. The setup further comprises a Tablet 30 and a Touch Screen 31. Both Trackers are continuously sending their respective pose via a wireless Link 40”; par. [0088] states “Sensed Elements 11 are emitting in a way they are not interfering each other or with the Sensors 20. The system is designed such as the Sensed Elements 11 can be uniquely identified”; par. [0088] states “Identification of the Sensed Elements 11 is either implicit or explicit. In an explicit mode, the Sensor Element 20--, or an alternate communication means,--could generate an extra signal to identify itself. In case of Optical Sensor Modules 21, the identification of the emitting LEDs may be done by superposing a hi-frequency signal encoding its id between the acquisition phases of the Sensors 20”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized a signal emitter is configured to provide for a position measurement of a first anatomical structure first anatomical structure is disposed with a first patient instrument in the invention of Schoenefeld, as taught by Marti, to provide redundant reciprocal tracking system during a surgery (see abstract of Marti) and be able to track a surgery tool during surgery. 
But, Schoenefeld in view of Marti fail to explicitly state providing a position of a second anatomical structure, whereby the second anatomical structure is disposed with a second patient  instrument, whereby the second instrument is fixed to the second anatomical structure and comprises the measurement system to track the position of the second anatomical structure relative to the first anatomical structure. 
Fanson is in the same filed on endeavor and discloses method and system for aligning a prosthesis during surgery.  Fanson teaches providing a position of a second anatomical structure (par. [0095] states “The information measured by the femur sensor unit 1305 and the first (or reference or pelvis) sensor unit 1311 is transmitted to a computing device”; fig. 13 shows using sensors 1311 to measure location of a pelvis 1304 and another sensor unit 1305 for measuring location of a femur 1306), whereby the second anatomical structure is disposed with a second patient  instrument (fig. 13 shows using sensors 1311 to measure location of a pelvis 1304 and another sensor unit 1305 for measuring location of a femur 1306), whereby the second instrument is fixed to the second anatomical structure (fig. 13 shows that the sensor units 1311 and 1305 are fixed to the anatomical structures) and comprises the measurement system to track the position of the second anatomical structure relative to the first anatomical structure (par. [0095] states “The information measured by the femur sensor unit 1305 and the first (or reference or pelvis) sensor unit 1311 is transmitted to a computing device (e.g. 511 of FIG. 5), and contains enough information to determine the relative positioning of the sensor units, and therefore the relative positioning of the femur 1306 with the pelvis 1304.”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modify the invention of Schoenefeld in view of Marti to utilize providing a position of a second anatomical structure, whereby the second anatomical structure is disposed with a second patient  instrument, whereby the second instrument is fixed to the second anatomical structure and comprises the measurement system to track the position of the second anatomical structure relative to the first anatomical structure, as taught by Fanson, to be able to determine, monitoring, and displaying the relative positioning of two rigid bodies during surgery (abstract of Fanson states “determining, monitoring, and displaying the relative positioning of two rigid bodies during surgery”).

Regarding claim 18, Schoenefeld in view of Marti disclose the invention substantially as described in the 103 rejection above, but fail to explicitly state that the tracking system is attached to a plurality of patient instruments. 
Fanson is in the same filed on endeavor and discloses method and system for aligning a prosthesis during surgery.  Fanson teaches tracking system is attached to a plurality of patient instrument (par. [0095] states “The information measured by the femur sensor unit 1305 and the first (or reference or pelvis) sensor unit 1311 is transmitted to a computing device”; fig. 13 shows using plurality of tracking system 1311 and 1305 to measure location of a pelvis 1304 and for measuring location of a femur 1306, and that tracking system are attached to 1310a and 1310b; fig. 13 also shows that the sensor units 1311 and 1305 are fixed to the anatomical structures).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modify the invention of Schoenefeld in view of Marti to utilize providing tracking system is attached to a plurality of patient instrument, as taught by Fanson, to be able to determine, monitoring, and displaying the relative positioning of two rigid bodies during surgery (abstract of Fansom states “determining, monitoring, and displaying the relative positioning of two rigid bodies during surgery”).

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schoenefeld (US2008/0319491), in view of Marti et al. (US 2018/0049809; hereinafter Marti) as applied to claim 1 above, and further in view of AMIT et al. (US 2014/0316545; hereinafter AMIOT).
Regarding claim 10, Schoenefeld in view of Marti disclose the invention substantially as described in the 103 rejection above, furthermore, Schoenefeld shows that the tracker is detachable from the patient specific instrument (par. [0041] states “Surgical component 320 also includes a quick connect receptacle 602, which is configured to connect to a tracking device, such as a reference array. According to this embodiment, tracking or reference array 604 is provided with a quick connect base 606 that dimensionally corresponds with receptacle 602 such that a removable snap-fit connection can be achieved between the two components [...] Such attachment means include, but are not limited to, welding, fusing, molding, gluing, threading, snap-connections, quick disconnect connections”).
But, Schoenefeld in view of Marti fail to explicitly state whereby the tracking system can be reusable for sterilization and clinic or refurbishment at a manufacture’s site.
AMIOT is in the same filed of endeavor and discloses a method and system for planning/guiding alterations to a bone.  AMIOT teaches a tracking system that can be reusable for sterilization and clinic or refurbishment at a manufacture’s site (par. [0112] states “The MEMS positioning block 10, the MEMS trackable member 10' (FIG. 6) and the caliper (FIG. 7) may be disposable, reusable after sterilization, or returnable for refurbishment and resterilization by the manufacturer”).
Therefore, it would have to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of tracking system can be reusable for sterilization and clinic or refurbishment at a manufacture’s site in the invention of Schoenefeld in view of Marti, as taught by AMIOT, to save cost by reusing the tracking system and not discarding it after use.  

Claims 25 are rejected under 35 U.S.C. 103 as being unpatentable over Schoenefeld (US2008/0319491), in view of Marti et al. (US 2018/0049809; hereinafter Marti) as applied to claims 1 and 24 above, and further in view of Berger (US 2005/0247319).
Regarding claim 25, Schoenefeld and Marti disclose the invention substantially as described in the 103 rejection above; furthermore as sated above in for claim 24, Marti shows wherein the patient instrument comprises a memory for storing data (par. [0066] states “A typical optical tracker would have an electronic circuitry comprising at least the sensor(s), a CPU, persistent memory, a communication link (e. g. wired cable, Bluetooth, WiFi, LiFi, or other equivalent communication technology etc.”), but fails to explicitly state that the data comprises patient data to be used for a procedure. 
Berger discloses a medical implant device with RFID tag and method of identification of device.  Berger teaches saving patient data in a RFID memory to be used for a procedure (abstract; states “The present invention is generally directed a method of making an interactive medical implant device including a radio frequency identification tag mounted to said implant covered with a liquid impermeable seal. Identification of the RFID tag with a relevant instrument or patient database allows the physician access to pertinent information regarding the medical implant device”; claim 13 states “labeling said implantable medical device with a radiofrequency identification tag (RFID) having an identification code specific to that specific implant, b) maintaining a medical product and patient information database including patient name, address, medical history”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of the data comprising patient data in the invention of Schoenefeld in view of Marti, as taught by Berger, to be able to identify the medical device, and allowing the physician access to pertinent information of the patient.  

Claims 34 are rejected under 35 U.S.C. 103 as being unpatentable over Schoenefeld (US2008/0319491), in view of Marti et al. (US 2018/0049809; hereinafter Marti) as applied to claim 1 above, and further in view of DiSilvestro et al. (US 2008/0154127; hereinafter DiSilvestro).
Regarding claim 34, Schoenefeld in view of Marti disclose the invention substantially as described in the 103 rejection above; furthermore, Schoenefeld shows an initial position of the patient specific instrument is registerable such that a patient specific instrument position information is obtainable (par. [0007] states “Furthermore, since the patient matched component is fixable to the patient's anatomy with pins, the reference array can act as an automatically registered rigid bone reference marker that can be used throughout the surgical navigation procedure”; par. [0031] states “Furthermore, since the patient matched component can be secured to the patient's anatomy, the reference array can also function as an automatically registered and trackable bone reference array during the surgical procedure”), and furthermore, Marti teaches a patient instrument sensor (par. [0056] states “FIG. 1 presents as an embodiment of the invention an optical variation of a Redundant Reciprocal Tracking System, which is comprises two Trackers 10. They are facing each other in the figure. Four Light Sources--or Sensed Elements 11--are rigidly fixed to each Trackers. Each Trackers comprises a sensor sub-assembly 20 fixed with respect to the Light Source(s). The Sensor sub-assembly comprises two 2D Optical Sensor Modules 21. This Sensor sub-assembly is able to detect the 3D positions (with 4 DoF) of the distinct Light Sources located on the other Tracker via triangulation of the two Optical Sensors Modules”), 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized a patient instrument sensor in the invention of Schoenefeld, as taught by Marti, to provide redundant reciprocal tracking system during a surgery (see abstract of Marti) and be able to track a surgery tool during surgery.
But, Schoenefeld in view of Marti fail to explicitly state the registration is done in a three-dimensional coordinate system. 
DiSilvestro is in the same filed of endeavor and discloses a device for registering a bone of a patient with a computer assisted orthopedic surgery system.  DiSilvestro teaches a patient instrument is registerable in a three dimensional coordinate system (par. [0073] states “When coupled to a bone(s) of a patient, the position (i.e., location and orientation) of the magnets 400 is defined by six degrees of freedom. That is, the position of the magnet(s) 400 can be defined by three Cartesian coordinate values and three rotational values (i.e., one about each Cartesian axis”; par. [0110] states “For example, a reference array coupled to the femur of the patient 56 defines a first bone coordinate system 904 and a reference array coupled to the tibia of the patient 56 defines a second bone coordinate system 906 as illustrated in FIG. 19”; par. [0147] states “the computer assisted orthopedic surgery system 200 provides an amount of surgical navigation to the surgeon 50 by displaying the three-dimensional image(s) 850 of the relevant bony anatomy. Because the three-dimensional image(s) 850 is registered with the bone coordinate system 904, 906 via use of the transformation matrix determined in process step 616 of algorithm 600, the image(s) 850 are displayed to the surgeon on the display device 220 in a location and orientation based on the position of the reference arrays 218 coupled to the relevant bony anatomy”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of having registration is done in a three-dimensional coordinate system in the invention of Schoenefeld in view of Marti, as taught by DiSilvestro, to be able to provide surgical navigation to a surgeon in multiple of dimension, and can provide 3D image of the relevant bony anatomy during surgery. 

Allowable Subject Matter
Claim 35 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(A) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  In view of claim rejection under 35 USC 112 (b), claim 35 has been interpreted as depends from claim 34.  
Furthermore, closest prior art in record Marti shows an imaging device (par. [0091] states “an Optical Sensor Module comprising a camera sensor”), a shadow generating device in front of the imaging device (par. [0091] states “an Optical Sensor Module comprising a camera sensor and a reticule in front of it. The reticule is designed such that when a light source is in front of the sensor, it casts a shadow on the camera sensor through the reticule so that horizontal and vertical angular position of the light source can be retrieved”), a light source (par. [0091] states “light source”), but none of the prior arts in record or combination therefore suggest or disclose wherein the shadow generating device is arranged between the patient specific instrument and the imaging device, and wherein the integrated measurement system is configured to compute an elevation of the light source from a pattern cast by a shadow generated by the shadow-generating device on a surface of the imaging device in response to light from the light source being project onto the shadow-generating device. 

Response to Arguments
Upon further consideration, the Examiner has withdrawn the previous claim interpretation under 35 USC 112 (f) of claim elements “a tracking system” and “a shadow imaging tracking system” in claim 1.
Previous claim interpretation of claim element “a means to adjust” in claim 19 has been withdrawn in view of Applicant’s cancelation of claim 19. 
Applicant's arguments filed 09/03/2020, page 9 to middle of page 10, with respect to prior art Schoenefeld, have been fully considered but they are not persuasive. 
In response to Applicant’s argument on top of page 9, that prior art Schoenefeld does not teach or suggest “shadow imaging tracking system” and the integrated measurement system comprising a shadow tracking system” has been considered, but moot because the Examiner has provided new prior art Marti to teach the integrated measuring system and shadow tracking system.  Furthermore, the Examiner maintains that Schoenefeld does show tracking a change of position of the patient specific instrument in space over time (par. [0025] states “To accomplish this, the surgical navigation system includes optical locator 23, which has two CCD (charge couple device) cameras 25 that detect the positions of the arrays in space by using triangulation methods. The relative location of the tracked arrays, including the patient's anatomy, can then be shown on a computer display (such as computer display 27 for instance) to assist the surgeon during the surgical procedure...The tracking system also detects the location of reference array 36, which is attached to patient matched surgical component 34. The relative location of patient matched surgical component 34 with respect to the patient's anatomy can then be shown on computer display image 38 of computer monitor 42.”; par. [0043] states “To detect the position of the markers in space, known triangulation methods are used. These triangulation methods allow the navigation system to determine the relative location of the reference array and its markers with respect to the patient's anatomy, and then display the same on a surgical plan image. As reference array 604 is trackable in real-time, the position of bone 404 can also be tracked in real-time”), and wherein the patient specific instrument is configured as a patient matched deice to directed register a patient’s anatomy (par. [0007] states “The present teachings provide a patient matched surgical component that is custom manufactured to fit a patient's anatomy in a precise manner”; par. [0007] states “Furthermore, since the patient matched component is fixable to the patient's anatomy with pins, the reference array can act as an automatically registered rigid bone reference marker that can be used throughout the surgical navigation procedure”; par. [0031] states “Furthermore, since the patient matched component can be secured to the patient's anatomy, the reference array can also function as an automatically registered and trackable bone reference array during the surgical procedure”).
In response to Applicant’s argument on middle of page 9 with respect to mislabeling claim limitation elements from prior art Schoenefeld has been considered, and the Examiner has clarified the claim limitation elements from prior art Schoenefeld in the current Office action (please see rejection of claim 1 above in the Office Action).
In response to Applicant’s arguments in bottom of page 9 to top of page 10, with respect to claim limitation “patient specific instrument”, the Examiner respectfully disagrees.  The specification of the current Application discloses that the patient specific instrument has a mating surface which is attached to an anatomical structure, and the anatomical structure for knee replacement (par. [0060] of the PG Pub. version of the specification states “FIG. 1 shows an embodiment of the surgical instrument system 1 comprising a patient specific instrument 2, 4 attached to an anatomical structure 3, 5 and an instrument 8 for performing a surgery on the anatomical structure. As an example, the anatomical structure for a knee replacement treatment is shown in FIG. 1”; fig. 1 shows patient specific instrument 2 is attached to anatomical structure 3 and patient specific structure 4 is attached to anatomical structure 5).  The examiner notes that prior art Schoenefeld shows a similar patient specific instrument as current application as Schoenefeld’s patient specific instrument also has a mating surface that is attached to an anatomical structure.  Schoenefeld shows a patient specific instrument for performing the treatment on the anatomical structure (fig. 2 shows surgical component 320 which is interpreted as the patient specific instrument; par. [0038] states “positioning surgical component 320 relative to bone 404 during a surgical procedure. As the interior surface of the surgical component is shaped to substantially match the general topographic landscape and contour of bone 404, the surgeon is able to align the component with the bone in such a manner that the component mates with the bone in a position predefined by the software”; fig. 5 shows the patient specific instrument 320 attached to an anatomical structure 404), for tracking the patient specific instrument relative to the anatomical structure (par. [0025] states “The tracking system also detects the location of reference array 36, which is attached to patient matched surgical component 34. The relative location of patient matched surgical component 34 with respect to the patient's anatomy can then be shown on computer display image 38 of computer monitor 42”; par. [0044] states “the patient matched component is fixably secured to the patient's anatomy throughout the surgical procedure, reference array 604 is able to function as a rigid reference bone marker to track bone 404 during the surgical procedure”); wherein the measurement system comprising a tracking system (fig. 1 shows optical locator 23, fig. 6 shows optical locator 704, the examiner notes both locators are similar), and wherein the patient specific instrument is configured as a patient matched deice to directed register a patient’s anatomy (par. [0007] states “The present teachings provide a patient matched surgical component that is custom manufactured to fit a patient's anatomy in a precise manner”; par. [0007] states “Furthermore, since the patient matched component is fixable to the patient's anatomy with pins, the reference array can act as an automatically registered rigid bone reference marker that can be used throughout the surgical navigation procedure”; par. [0031] states “Furthermore, since the patient matched component can be secured to the patient's anatomy, the reference array can also function as an automatically registered and trackable bone reference array during the surgical procedure”).  
The Examiner notes that the claim 1 merely recites “a patient specific instrument”, but does not further limit the specific structure of the patient specific instrument.   Therefore, the Examiner notes that the interpretation of reference 320 of Schoenefeld as a patient specific instrument is not erroneous, and the element 320 of Schoenefeld does read on claim limitation “patient specific instrument” in claim 1. 
In response to Applicant’s argument in middle of page 10 that Schoenefeld fails to disclose or suggest tracking the patient specific instrument comprises an integrated measurement system for tracking the patient instrument relative to the anatomical structure, the Examiner respectfully disagrees.  First, the Examiner has relied on new prior art (Marti) to teach an integrated measurement system.  The Examiner maintains that Schoenefeld does teach a measurement system for tracking the patient specific instrument relative to the anatomical structure (par. [0007] states “The present teachings provide a patient matched surgical component that is custom manufactured to fit a patient's anatomy in a precise manner”; par. [0007] states “Furthermore, since the patient matched component is fixable to the patient's anatomy with pins, the reference array can act as an automatically registered rigid bone reference marker that can be used throughout the surgical navigation procedure”; par. [0031] states “Furthermore, since the patient matched component can be secured to the patient's anatomy, the reference array can also function as an automatically registered and trackable bone reference array during the surgical procedure”; par. [0025] states “The tracking system also detects the location of reference array 36, which is attached to patient matched surgical component 34. The relative location of patient matched surgical component 34 with respect to the patient's anatomy can then be shown on computer display image 38 of computer monitor 42”; par. [0044] states “the patient matched component is fixably secured to the patient's anatomy throughout the surgical procedure, reference array 604 is able to function as a rigid reference bone marker to track bone 404 during the surgical procedure”; the Examiner notes that the tracking system of Schoenefeld tracks the patient specific instrument 320 and anatomical structure 404 using tracking or reference array 604).

Applicant’s arguments with respect to prior art Chebira, bottom of page 10 to page bottom of page 13 have been considered but are moot because the new ground of rejection does not rely on any rejection applied in the prior Office action of record for any teaching or matter specifically challenged in the argument.  The Office has provided new prior art Marti to teach the claim limitation of integrated measuring system and shadow tracking system. 
Applicant's remarks on bottom of page 13 to top of page 16 are related to depending claims and tertiary references relied upon have been fully considered but they are not persuasive as they are not directed to the content of those claims or the citations from the additional references, but merely rely on the alleged deficiency of prior art rejection of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134.  The examiner can normally be reached on Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHDEEP MOHAMMED/Examiner, Art Unit 3793